Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 14, 2017

                                    No. 04-17-00175-CV

                       IN THE INTEREST OF C.O. et al., Children,

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015PA01646
                         Honorable Richard Garcia, Judge Presiding


                                       ORDER
       On July 28, 2017, we ordered this appeal abated to the referring court for a de novo
hearing. A de novo hearing took place on August 24, 2017 before Judge Peter Sakai. At this
time, both the clerk’s record and reporter’s record relating to the de novo hearing have been
filed. We therefore order appellant to file his appellant’s brief in this court on or before
December 4, 2017.

       It is so ORDERED on this 14th day of November, 2017.

                                                                 PER CURIAM


       ATTESTED TO:______________________________
                       Keith E. Hottle,
                       Clerk of Court